Exhibit 10.38

AMENDED AND RESTATED ADVISORY AGREEMENT

This Amended and Restated Advisory Agreement (this “Agreement”) is made and
entered into as of February 14, 2013, by and among Burlington Holdings, Inc., a
Delaware corporation (“Parent”), Burlington Coat Factory Holdings, Inc., a
Delaware corporation (“BCFH”), Burlington Coat Factory Warehouse Corporation, a
Delaware corporation (the “Company”) and Bain Capital Partners, LLC, a Delaware
limited liability company (“Bain”). Certain defined terms that are used but not
otherwise defined herein have the meanings given to such terms in Section 18.

WHEREAS, the Company, Bain and BCFH are party to an Advisory Agreement (the
“Original Agreement”), dated April 13, 2006 (the “Effective Date”), which as a
result of a corporate restructuring they wish to amend and restate in its
entirety to add Parent as a party to; and

WHEREAS, the Company desires to retain Bain with respect to the services
described herein.

NOW, THEREFORE, the parties to this Agreement agree that the Original Agreement
is hereby amended and restated in its entirety and further agrees as follows:

1. Term. This Agreement shall be in effect for an initial term commencing on the
Effective Date and ending on the tenth anniversary of the Effective Date (the
“Term”), which Term shall automatically be extended thereafter on a year to year
basis unless the Company or Bain provides written notice of its desire to
terminate this Agreement to Bain or the Company, as applicable, at least 90 days
prior to the expiration of the Term or any extension thereof. In addition, in
connection with the consummation of a Change in Control or the Initial Public
Offering, Bain may terminate this Agreement by delivery of written notice of
termination to the Company. The provisions of Sections 3(d), 5, through 18 shall
survive any termination of this Agreement.

2. Services. Bain shall perform or cause to be performed such services for the
Company and/or its subsidiaries as mutually agreed by Bain and the Company,
which services may include, without limitation, the following:

(a) general executive, management and consulting services;

(b) identification, support, negotiation and analysis of acquisitions and
dispositions by the Company and/or its subsidiaries;

(c) support, negotiation and advice in connecting with financing dispositions,
mergers, combinations and change of control transactions, and refinancing of
existing indebtedness involving the Company (however structured);

(d) finance functions, including assistance in the preparation of financial
projections and monitoring of compliance with financing agreements;



--------------------------------------------------------------------------------

(e) real estate functions, including management and monitoring of real estate
properties and development and implementation of real estate strategies;

(f) marketing functions, including monitoring of marketing plans and strategies;

(g) human resources functions, including searching and hiring of executives; and

(h) other services for the Company and its subsidiaries upon which the Company
and Bain agree.

3. Fees and Expenses.

(a) The Company will pay Bain or its designees a fee in the aggregate amount of
$21,400,000 for services rendered in connection with debt financing of the
transactions (the “Merger”) contemplated by the Agreement and Plan of Merger,
dated as of January 18, 2006, by and among the Company, BCFH, and BCFWC Merger
Sub, Inc., a Delaware corporation. Such fee will be payable to Bain or its
designee by wire transfer of immediately available funds on the Effective Date.
In addition, the Company will reimburse Bain or its designees, by wire transfer
of immediately available funds on the Effective Date, for its reasonable travel
expenses and other reasonable out-of-pocket fees and expenses (including the
fees and expenses of accountants, attorneys and other advisors retained by Bain)
incurred in connection with the foregoing and the investigation, negotiation,
and consummation of the Merger.

(b) During the Term of this Agreement, the Company will pay Bain a quarterly fee
(the “Periodic Fee”) for each fiscal quarter of the Company equal to $1 million.
The Periodic Fee will be payable in advance to Bain or its designees by wire
transfer of immediately available funds on the first business day of the first
month of each fiscal quarter. The pro-rated amount of the Periodic Fee for the
period commencing on the Effective Date and ending on the last day of the
Company’s fiscal quarter ending on or about May 31, 2006, will be payable by
wire transfer of immediately available funds on the Effective Date.

(c) The Company will reimburse Bain for such reasonable travel expenses and
other reasonable out-of-pocket fees and expenses (including the fees and
expenses of accountants, attorneys and other advisors retained by Bain) as may
be incurred by Bain and its partners, members, employees or agents in connection
with the rendering of services pursuant to this Agreement. Such expenses will be
reimbursed by wire transfer of immediately available funds promptly upon the
request of Bain (but in any case no later than five business days following such
request) and will be in addition to any other fees or amounts payable to Bain
pursuant to this Agreement.

(d) The Company will pay Bain or its designees a fee equal to 1% of the
aggregate value each transaction that is completed during the Term (or completed
after any termination of this Agreement, if such transaction was contemplated at
the time of termination of the Agreement) resulting in a Change in Control,
acquisition, disposition or divestiture, spin-off, split-off, or financing
(whether debt or equity financing) by or involving Parent, the Company or their
respective subsidiaries (however structured). Any such fee will be payable to
Bain or its designees by wire transfer of immediately available funds on the
date on which such transaction is consummated.

(e) In the event of a termination of this Agreement, the Company shall pay in
cash to Bain (a) all unpaid fees and expenses due under Section 3 of this
Agreement with respect to the period ending on the termination date, plus
(b) the net present value (using a discount rate equal to the yield as of such
termination date on U.S. Treasury securities of like maturity) of the Periodic
Fees that would have been payable with respect to the period from the
termination date through the tenth anniversary of the Effective Date or, in the
case of any extension thereof, through the end of such extension period.

 

- 2 -



--------------------------------------------------------------------------------

4. Personnel. Bain will provide and devote to the performance of this Agreement
such partners, employees and agents of such Bain as it shall deem appropriate to
the furnishing of the services mutually agreed upon by the Company and Bain; it
being understood that no minimum number of hours is required to be devoted by
Bain on a weekly, monthly, annual, or other basis. The fees and other
compensation specified in this Agreement will be payable by the Company
regardless of the extent of services requested by the Company pursuant to this
Agreement, and regardless of whether or not the Company requests Bain to provide
any such services. The Company acknowledges that the services of Bain are not
exclusive, and that Bain will render similar services to other Persons
(including with the same partners, employees, and agents thereof as may render
services to the Company).

5. Liability. Neither Bain nor any of its Affiliates or any of their respective
partners, shareholders, directors, officers, members, employees or agents
(collectively, the “Bain Group”) shall be liable to Parent, the Company, its
subsidiaries or any of their Affiliates or Stockholders for any loss, liability,
damage or expense (including attorneys’ fees and expenses) (collectively, a
“Loss”) arising out of or in connection with the performance of services
contemplated by this Agreement. Bain does not make any representations or
warranties, express or implied, in respect of the services provided by any
member of the Bain Group. Except as Bain may otherwise agree in writing after
the date hereof with respect to itself or its Affiliates: (i) each member of the
Bain Group shall have the right to, and shall have no duty (contractual or
otherwise) not to, directly or indirectly: (A) engage in the same or similar
business activities or lines of business as Parent, its subsidiaries or any of
their Affiliates and (B) do business with any client or customer of Parent, its
subsidiaries or any of their Affiliates; (ii) no member of the Bain Group shall
be liable to Parent, its subsidiaries or any of their Affiliates or Stockholders
for breach of any duty (contractual or otherwise) by reason of any such
activities or of such Person’s participation therein; and (iii) in the event
that any member of the Bain Group acquires knowledge of a potential transaction
or matter that may be a corporate opportunity for Parent, its subsidiaries or
any of their Affiliates or Stockholders on the one hand, and any member of the
Bain Group, on the other hand, or any other Person, no member of the Bain Group
shall have any duty (contractual or otherwise) to communicate or present such
corporate opportunity to Parent, its subsidiaries or any of their Affiliates or
Stockholders and, notwithstanding any provision of this Agreement to the
contrary, the Bain Group shall not be liable to Parent, its subsidiaries or any
of their Affiliates or Stockholders for breach of any duty (contractual or
otherwise) by reason of the fact that any member of the Bain Group directly or
indirectly pursues or acquires such opportunity for itself, directs such
opportunity to another Person, or does not present such opportunity to Parent,
its subsidiaries or any of their Affiliates or Stockholders. In no event will

 

- 3 -



--------------------------------------------------------------------------------

any of the parties hereto be liable to any other party hereto for (i) any
indirect, special, incidental or consequential damages, including lost profits
or savings, whether or not such damages are foreseeable, arising out of this
Agreement or the performance of services hereunder, or (ii) in respect of any
liabilities relating to any third party claims (whether based in contract, tort
or otherwise) arising out of this Agreement or the performance of services
hereunder, except as set forth in Section 6 below.

6. Indemnity. The Company and its subsidiaries shall defend, indemnify and hold
harmless each member of the Bain Group from and against any and all Losses
arising from any claim by any Person with respect to, or in any way related to,
this Agreement (collectively, “Claims”) arising out of or in connection with the
performance of services contemplated by this Agreement or otherwise provided by
any member of the Bain Group to, or otherwise in connection with the operation
of, Parent or any of its subsidiaries or Affiliates (whether during or after the
Term). The Company and its subsidiaries shall defend at their own cost and
expense any and all suits or actions (just or unjust) which may be brought
against Parent, its subsidiaries or any of their Affiliates, or any member of
the Bain Group or in which any member of the Bain Group may be impleaded with
others upon any Claims, or upon any matter, directly or indirectly related to or
arising out of this Agreement or the performance hereof by any member of the
Bain Group. If the indemnification provided for above is unavailable in respect
of any Losses, then the Company, in lieu indemnifying any member of the Bain
Group, shall contribute to the amount paid or payable by such member of the Bain
Group in such proportion as is appropriate to reflect the relative fault of
Parent, the Company and their subsidiaries, on the one hand, and such member, on
the other hand, in connection with the actions which resulted in such Losses, as
well as any other equitable considerations.

7. Independent Contractor. Bain and the Company agree that Bain shall perform
services hereunder as an independent contractor, retaining control over and
responsibility for its own operations and personnel. Neither Bain nor any of its
partners, members, employees or agents shall be considered employees or agents
of Parent, the Company or any of their subsidiaries as a result of this
Agreement nor shall any of them have authority under this Agreement to contract
in the name of or bind Parent, the Company or any of their subsidiaries, except
as expressly agreed to in writing by Parent, the Company or any of their
subsidiaries, respectively.

8. Notices. All notices hereunder shall be in writing and shall be delivered
personally or mailed, postage prepaid, addressed to the parties as follows:

To the Company:

Burlington Coat Factory Warehouse Corporation

1830 Route 130

Burlington, New Jersey 08016

Attention: General Counsel

Telephone No.: (609) 387-7800

Facsimile No.: (609) 239-8242

 

- 4 -



--------------------------------------------------------------------------------

To Bain:

Bain Capital Partners, LLC

111 Huntington Avenue

Boston, MA 02199

Attention: Jordan Hitch

Telephone No.: (617) 516-2000

Facsimile No.: (617) 516-2010

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Joshua N. Korff and Christopher A. Kitchen

Telephone No.: (212) 446-4800

Facsimile No: (212) 446-6460

9. Successors. This Agreement and all the obligations and benefits hereunder
shall inure to the successors and permitted assigns of the parties.

10. Assignment. No party may assign any obligations hereunder to any other party
without the prior written consent of each of the other parties; provided, that
Bain may, without consent of the Company, assign its rights and obligations
under this Agreement to any of its Affiliates.

11. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute but
one and the same agreement.

12. Entire Agreement. The terms and conditions hereof constitute the entire
agreement between the parties hereto with respect to the subject matter of this
Agreement and supersede all previous communications, either oral or written,
representations or warranties of any kind whatsoever, except as expressly set
forth herein.

13. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement shall be effective unless in writing and executed by
the Company and Bain. No waiver on any one occasion shall extend to or effect or
be construed as a waiver of any right or remedy on any other occasion. No course
of dealing of any Person nor any delay or omission in exercising any right or
remedy shall constitute an amendment of this Agreement or a waiver of any right
or remedy of any party hereto.

14. Governing Law. All issues concerning this agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the law of any jurisdiction other than the State of New York.

15. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting

 

- 5 -



--------------------------------------------------------------------------------

in the State of New York, County of New York for the purpose of any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above-named courts in any
court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by New York law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 8 hereof is reasonably
calculated to give actual notice.

16. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 16 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 16 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

17. Joint and Several Liability. Each obligation described herein of Parent, the
Company and/or its subsidiaries, as the case may be, shall be a joint and
several obligation of Holdings and its subsidiaries. If requested by Bain, then
Parent shall cause any of its subsidiaries to sign a counterpart signature page
to this Agreement to evidence such joint and several liability. Upon an
underwritten registered public offering of capital stock of any subsidiary of

 

- 6 -



--------------------------------------------------------------------------------

the Company, Bain may cause such subsidiary (and its subsidiaries) to be
released from joint and several liability for obligations hereunder arising
after the closing of such offering, but this Agreement shall continue in full
force and be binding on Parent, the Company, and all of their other subsidiaries
unless otherwise terminated in accordance with Section 1.

18. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Affiliate” shall mean, with respect to any Person, (i) any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such Person (for the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise); provided, however, that neither the Company nor any of its
subsidiaries shall be deemed an Affiliate of any of the Stockholders of Parent
(and vice versa), or (ii) if such Person or other Person is an investment fund,
any other investment fund the primary investment advisor to which is the primary
investment advisor to either Person or an Affiliate thereof.

“Change in Control” shall mean any transaction or series of related transactions
(whether by merger, consolidation or sale or transfer of Parent’s capital stock
or assets (including stock of its subsidiaries), or otherwise) in which an
Independent Third Party acquires directly or indirectly (i) shares of Parent’s
capital stock which represent more then 50% of the total voting power in Parent
or (ii) by lease, license, sale or otherwise, all or substantially all of the
assets of Parent and its subsidiaries on a consolidated basis.

“Independent Third Party” means any Person, entity or group (within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) that,
immediately prior to the contemplated transaction or series of related
transactions, does not own in excess of 5% of Parent’s common stock on a
fully-diluted basis, who is not an Affiliate of any such 5% owner of Parent’s
common stock and who is not the spouse or descendent (by birth or adoption) of
any such 5% owner of Parent’s common stock.

“Initial Public Offering” shall mean the initial public offering and sale of
shares of capital stock of Parent, Burlington Holdings, LLC, BCFH, Burlington
Coat Factory Investments Holdings, Inc., or the Company (or any successor) for
cash pursuant to an effective registration statement under the Securities Act of
1933, as amended or equivalent foreign securities laws (other than a
registration statement on Form S-4 or S-8 (or any similar or successor form)).

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Stockholders” means, with respect to any Person, a current or former owner
(whether registered or beneficial) of any capital stock of such Person.

*    *    *    *    *

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

PARENT: BURLINGTON HOLDINGS, INC. By:  

/s/ Robert LaPenta

Name:   Robert LaPenta Its:   Vice President and Treasurer HOLDINGS: BURLINGTON
COAT FACTORY HOLDINGS, INC. By:  

/s/ Robert LaPenta

Name:   Robert LaPenta Its:   Vice President and Treasurer COMPANY: BURLINGTON
COAT FACTORY WAREHOUSE CORPORATION By:  

/s/ Robert LaPenta

Name:   Robert LaPenta Its:   Vice President and Treasurer BAIN: BAIN CAPITAL
PARTNERS, LLC By:  

/s/ Jordan Hitch

Name:   Jordan Hitch Its:   Managing Director

Signature Page to Amended and Restated Advisory Agreement